Name: Commission Regulation (EEC) No 3642/83 of 22 December 1983 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12 . 83 Official Journal of the European Communities No L 360/37 COMMISSION REGULATION (EEC) No 3642/83 of 22 December 1983 altering the export refunds on milk and milk products HAS ADOPTED THIS REGULATION : Article 1 Note (6) to the Annex to Regulation (EEC) No 3567/83 is hereby replaced by the following : '(6) No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund and the monetary compensatory amount, in the expor ­ ting Member State, is less than 140 ECU per 100 kilograms .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 3567/83 (3) ; Whereas it should be specified that, with effect from 2 January 1984, note (6) to the Annex to Regulation (EEC) No 3567/83 is applicable ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on 2 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 OJ No L 163 , 22 . 6 . 1983 , p. 56 . (3) OJ No L 355, 17 . 12 . 1983 , p . 24 .